Title: To George Washington from Oliver Phelps, 20 June 1782
From: Phelps, Oliver
To: Washington, George


                  
                     Sir,
                     Fish Kill June 20th 1782
                  
                  We take the liberty to inform your Excellency, that we are now
                     urged by Governor Trumbull, to give him a definitive answer relative to our
                     purchasing the salted Provisions, the property of the State of Connecticut—We
                     cannot oeconimically give such answer until the place: of deposit shall be
                     fixed, for the one Thousand Barrels which we, (as Contractors for Flesh for the
                     moving Army) are obliged to furnish—We beg leave to suggest that the States of
                     Massachusetts and Connecticut have salted provisions now lying in store on
                     Connecticut River, the latter has also a quantity in the Western Towns of that
                     State—That it will be extremely difficult for the Farmers to move such
                     provisions by land in time of Harvest. We have the honor to be Sir your
                     Excellencies most obedient humble servants
                  
                     Oliver Phelps & Co.
                     
                  
               